DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on
01/18/2022. Claims 1-20 are pending and have been examined. Hence,
this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant throughout the claims have made minor amendments to the claims. More specifically, the independent claims have been amended to add “generating a plurality of…” and “wherein each discourse stack in the plurality corresponds to a different semantic type and the plurality of discourse stacks are generated by iterating over each region of the document; iterating over each sentence; and iterating within each sentence” to the claim limitations. This narrows the scope of the claims and therefore the same references have been applied.
With respect to the Objections to the Specification, Objections to the Claims, and 35 USC § 101, 102, and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly.

Remarks
Examiner response to Applicant’s Remarks:
Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
Objections to the Specification:
Examiner response to Applicant’s Comments on Objections to the Specification:
The examiner agrees to withdraw objections to the Specification based on the Amendments.
Objections to the Claims:
Examiner response to Applicant’s Comments on Objections to the Claims:
The examiner agrees to withdraw objections to the Claims based on the Amendments.
Rejection Under 35 USC § 101:
Argument(s) 1: 
Claims 1—20 stand rejected under 35 U.S.C. § 101 for being directed to non-statutory subject matter. Without conceding the merits of the rejection, Applicant respectfully submits that the rejection is moot in light of the above amendments. The pending claims are eligible under the USPTO’s most recent guidance on subject matter eligibility.

Examiner response to Argument(s) 1:
Applicant's argument has been considered but it is not persuasive. More details below.
Argument(s) 2:
Step 2A: Prong one 
The specification seeks to solve a specific problem: namely that in some computerized implementations, “computational discourse parsing generally requires substantial computational complexity and generally provides insufficient detail for those targeted uses. What is needed is an improved solution for improving parsing and representing discourse elements for targeted uses.” As 
provides an improved technical solution for various technical problems facing
computational discourse parsing. As described herein, this technical solution
includes an improved methodology for constructing and querying a shallow
discourse stack for a targeted use. In an example, the shallow discourse stack may be applied for the targeted use of extracting complex clinical concepts from input
texts, particularly when the information needed to identify the exact concept is not collocated within the document.

Furthermore, these improvements are “in contrast with deep-dive approaches such as deep discourse parsing, which is substantially more complex and computationally expensive. In further contrast with approaches like deep discourse parsing, the shallow discourse stack also provides information about the evidence that is used to resolve ambiguous terminology.” So, not only does the proposed technically solution reduce the computational overhead of existing systems, it also enhances the detail of responses and or otherwise improves data precisions over existing systems and techniques.

Ultimately, the proposed technical solution describes a collection of multiple shallow discourse data structures to provide the described technological solution. Specifically:
Multiple shallow discourse stacks may be generated and queried, such as using a separate discourse stack for each semantic type. In an example, various discourse stacks may be used for semantic types associated with clinical concept identification and medical code extraction from medical records. For this and other targeted concept identification tasks, this technical solution provides a more efficient and more detailed output.

Existing caselaw suggests that the ordered combination of claim limitations as a whole is not directed to an abstract idea. For instance, the Federal Circuit held in Enfish v. Microsoft’ that claims directed to improvements to technology can be non-abstract.* Here, as already described, the use of the plurality of discourse stacks as claimed provides tangible benefits by reducing the use of computational resources and improving the underlying precision of computing systems using existing models and data structures. Improvements of this type have been determined to be patent eligible. See, e.g., Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143, 1150 (Fed. Cir. 2019) (citing cases). Indeed, many of cases cited in Koninklijke concluded the claims at issue in those respective cases are eligible under Step 2A, prong one because the improved data precision “made non-abstract improvements to existing technological processes and computer technology.”


Examiner response to Argument(s) 2:
Applicant's arguments have been considered but are not persuasive. Applicant notes that “The specification seeks to solve a specific problem:…” and “not only does the proposed technically solution reduce the computational overhead of existing systems, it also enhances the detail of responses and or otherwise improves data precisions over existing systems and techniques.” The Examiner notes that these assertions although valid, are not claimed, and hence respectfully disagrees. In fact, the “reduce the computational overhead of existing systems, it also enhances the detail of responses and or otherwise improves data precisions over existing systems and techniques” can be interpreted as optimization of time and resources used to perform a task or process by a human.
Please refer to MPEP 2106.04(1): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong One. 
“Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."”
“An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the 

From this analysis, in Step 2A, Prong One, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted indeed describe a judicial exception (i.e., an abstract idea), which represent a mental process (which can be performed by a human with pen and paper). More specifically, similar to what was discussed in the Non-Final Rejection mailed on 10/15/2021: The limitations of “receiving…”, “generating…”, “iterating…”, “iterating…”, “identifying…”, “querying…”, and “associating…” as drafted covers a human organizing of activities. More specifically, receiving a text string or document, forming/generating a plurality of discourse stacks (collection of elements, i.e., discourse), iterating/repeating a process on every sentence/word of the text string or document received, identifying concepts (ambiguous and non-ambiguous), identifying topic concepts based on the previously identified concepts and associating them.
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process, and MPM 2106.06(b): Clear Improvement to a Technology or to Computer Functionality.  

Argument(s) 3:
Step 2A: Prong Two 
Even if the claims could be characterized as being directed to a judicial exception, the claims are nevertheless patentable under the two-step analysis because the claims integrate the judicial exception into a practical application. The 2019 Revised Guidelines state that an example integration of the judicial exception into a practical application includes when “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” For many of the reasons already stated, Applicant respectfully submits that the claims as draft satisfy this prong of the analysis. For instance, the use of a plurality of discourse stacks provides a practical application that both reduces computational overhead and improves data precision of the underlying system.

Examiner response to Argument(s) 3:
Applicant's arguments have been considered but are not persuasive. Applicant notes that “the claims are nevertheless patentable under the two-step analysis because the claims integrate the judicial exception into a practical application” and “For many of the reasons already stated, Applicant respectfully submits that the claims as draft satisfy this prong of the analysis. For instance, the use of a plurality of discourse stacks provides a practical application that both reduces computational overhead and improves data precision of the underlying system.”. 
The Examiner notes that these assertions although valid, are not claimed, and hence respectfully disagrees. In fact, the “reduce the computational overhead of existing systems, it also enhances the detail of responses and or otherwise improves data precisions over existing systems and techniques” can be interpreted as optimization of time and resources used to perform a task or process by a human.
Please refer to MPEP 2106.04(2): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong Two. 


From this analysis, in Step 2A, Prong Two, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted that the claims as a whole do not include additional elements that integrate the exception into a practical application of that exception. (i.e., an abstract idea). As discussed in the Non-Final Rejection mailed on 10/15/2021: This judicial exception is not integrated into a practical application because, for example: claim 12 recites a device comprising a processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operation to perform a computer-implemented natural language processing shallow discourse parser method. As an example, in [0021] of the as filed specification, the computer is listed as one that may include a processing unit, memory, removable storage, and non-removable storage. Although the example computing device is illustrated and described as computer, the computing device may be in different forms in different embodiments. For example, the computing device may instead be a smartphone, a tablet, smartwatch, or other computing device. Therefore, meaning a general-purpose computer or computing device and mainly used as an application thereof. Accordingly, these 
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.
Argument(s) 4:
Even assuming, arguendo, that the claims are directed to a judicial exception, Applicant respectfully submits that the claims are nevertheless allowable under Step 2B of the analysis. With regard to Step 2B, the Interim Eligibility Guidance states:
A claim directed to a judicial exception must be analyzed to determine whether
the elements of the claim, considered both individually and as an ordered
combination, are to ensure that the claim as a whole amounts to significantly more
than the exception itself—this has been termed a search for an ‘‘inventive
concept.’’ To be patent-eligible, a claim that is directed to a judicial exception
must include additional features to ensure that the claim describes a process or
product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. It is important to consider the claim as whole. Individual elements viewed on their own may not appear to add significantly more to the claim, but when combined may amount to significantly more than the exception.

Examiner response to Argument(s) 4:
Applicant's arguments have been considered but are not persuasive. Please refer to MPEP 2106.05(A): Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept
“Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine 

From this analysis, in Step 2B, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted have limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. Similar to what was discussed in the Non-Final Rejection mailed on 10/15/2021: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. With respect to claims 1, 3, 12-13,15-16, and 20, the claims relate to an action (i.e., “receiving…”, “generating…”, “iterating…”, “iterating…”, “identifying…”, “querying…”, and “associating…”). This reads on a human performing an operation (e.g., receiving text, forming/writing down collections of concepts, iterating/repeating a process on every sentence/word of the text string or document received, identifying concepts, querying/reading/consulting the collection of concepts already written down, and associating/relating concepts). No additional limitations are present. With respect to claims 2, 4, 7, 10, 14, and 17, the claims relate to the mapping to be with respect to the input text string or document. This reads on a human accessing, reading, or interpreting the text. No additional limitations are present. With respect to claims 5-6, 8-9, 11, and 18-19, the claims recite further details on the discourse stack formation. This reads on human identifying concepts from 

Argument(s) 5:
The specification discloses a number of inventive concepts embodied in the claims that ensure the claims as a whole amounts to significantly more than the exception itself. For example, as discussed above, the specification discloses that systems configured to practice the claimed techniques produce improved results over those in the prior art based on the inventive concepts contain within the claims.’ Consequently, cases like DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) hold that claims, like the ones pending in the instant application, that are “necessarily rooted in computer technology to overcome a problem specifically arising in [that technology]” is patent eligible.’ That is, claims that recite a “specific way,” i.e., a particular solution, to solve a problem faced by underlying computer technology are well-recognized as patent eligible.'* Again, the recitation of the specific manner, e.g., using a plurality of discourse stack data structures as claimed, overcomes a problem specifically arising in the technology of document text summarization and is therefore patent eligible.'>

Examiner response to Argument(s) 5:
Applicant's arguments have been considered but are not persuasive. The Examiner notes that these assertions although valid, are not claimed, and hence respectfully disagrees. In fact, the “reduce the computational overhead of existing systems, it also enhances the detail of responses and or otherwise improves data precisions over existing systems and techniques” can be interpreted as optimization of time and resources used to perform a task or process by a human.


Argument(s) 6:
Independent claims 12—directed to a computing device—and 15—directed to a non- transitory machine-readable storage device—are directed to machines under the first prong of the analysis and recite substantially similar claim limitations to those found in independent claim 1 and are patentable for substantially the same reasons as described above. Dependent claims 2- 11, 13-14, and 16-20 are patentable because they depend from allowable subject matter and for the additional inventive combinations recited therein.

Examiner response to Argument(s) 6:
Applicant's arguments have been considered but are not persuasive. Please refer to the analysis discussed in Argument(s) 1-5.

Argument(s) 7:
For these and other reasons, Applicant respectfully requests that the rejection of claims 1-20 under 35 U.S.C. § 101 be withdrawn.

Examiner response to Argument(s) 7:
Applicant's arguments have been considered but are not persuasive. Please refer to the analysis discussed in Argument(s) 1-5.

Rejection Under 35 USC § 102 and 103:
Argument 1:
Applicant respectfully submits that the prior art rejections of the claims in view of U.S. Applications 2017/0243107 (Jolley), US 2018/0082032 (Allen), Canadian Patent CA2934808 (Podder), and Applicantion WO01/86489 (Marcu), alone or in combination do not suggest or disclose the claims as amendments. Specifically, Applicant respectfully submits that the relied upon references, alone or in combination do not teach or disclose the claimed features of a pluralirty of discourse stacks, each discourse stack in the plurality corresponding to a different semantic type, and the plurality of discourse stacks are generated by iterating over each region of the document, iterating over each sentence, and iterating within each sentence. […]
For these and other reasons, Applicant respectfully requests that the rejection of claims 1—20 under 35 U.S.C. §§ 102 and 103 be withdrawn.

Examiner response to Argument  1:
Applicant's arguments have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out 
Regarding the new limitations in the amended claims, please refer below on how these limitations are interpreted to be taught by Jolley. 
generating a plurality of discourse stacks based on the text string, wherein each discourse stack in the plurality corresponds to a different semantic type and the plurality of discourse stacks are generated by iterating over each region of the document (see ¶ [0051, 0055, 0056]: Here, it is interpreted that the disclosed multiple “discourse states” are associated with a plurality of discourse stacks and each of them comprise a list of e.g., syntactic representation; while the iteration over each region of a document is interpreted in Jolley as the iteration in the user query. Also, the discourse states, and the corresponding syntactic representation are interpreted to be different since in Jolley it is disclosed that it depends on the user identity and given that the system is a multi-user environment, they are interpreted to be different.); 
iterating over each sentence (see ¶ [0032]: “In one embodiment, a user query is proceed at least in part by determining a user intent associated with the user query. In one embodiment, user intent is extracted from a user's input using a syntactic parse,…); and 
iterating within each sentence see ¶ [0032] citation as limitation above: Here, in both cases the iteration over the user query being done in “at least in part” is interpreted to be associated with a sentence (each sentence) / words (within each sentence) of the user’s input query.); 
querying the plurality of discourse stacks using the ambiguous concept referent to identify a topic concept ((see ¶ [0050, 0055-0056 citations as above limitation and [0057].” Similar to limitation above, here, it is interpreted that the disclosed multiple “discourse states” are associated with a plurality of discourse stacks and each of them comprise a list of e.g., syntactic representation)

Conclusions:
It is believed that all of the pending claims have been addressed. The absence of a reply to a specific rejection, issue, or comment, however, does not signify agreement with or concession of that rejection, issue, or comment. In addition, because the arguments made above may not be exhaustive, there may be reasons for patentability of any or all pending claims (or other claims) that have not been expressed. Finally, nothing in this paper should be construed as an intent to concede any issue with regard to any claim, except as specifically stated in this paper, and the amendment of any claim does not necessarily signify concession of unpatentability of the claim prior to its amendment.

In view of the above, the application is in condition for allowance. Examination and reconsideration of the application is respectfully requested.

Examiner response to Applicant’s Conclusions:
Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1,12, and 15 recite "receiving a text string; . Claim 1 focusing on the computer-implemented natural language processing shallow discourse parser method, while claims 12 and 15 focus on the device and the machine-readable storage device.
The limitations of “receiving…”, “generating…”, “iterating…”, “iterating…”, “identifying…”, “querying…”, and “associating…” as drafted covers a human organizing of activities. More specifically, receiving a text string or document, forming/generating a plurality of discourse stacks (collection of elements, i.e., discourse), iterating/repeating a process on every sentence/word of the text string or document received, identifying concepts (ambiguous and non-ambiguous), identifying topic concepts based on the previously identified concepts and associating them.
This judicial exception is not integrated into a practical application because, for example: claim 12 recites a device comprising a processor; and a memory device coupled to the processor and having a program stored thereon for execution by the    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. With respect to claims 1, 3, 12-13,15-16, and 20, the claims relate to an action (i.e., “receiving…”, “generating…”, “iterating…”, “iterating…”, “identifying…”, “querying…”, and “associating…”). This reads on a human performing an operation (e.g., receiving text, forming/writing down collections of concepts, iterating/repeating a process on every sentence/word of the text string or document received, identifying concepts, querying/reading/consulting the collection of concepts already written down, and associating/relating concepts). No additional limitations are present. With respect to claims 2, 4, 7, 10, 14, and 17, the claims relate to the mapping to be with respect to the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jolley (US 2017/0243107 A1).
As to independent claim 1, Jolley teaches a method comprising:
see ¶ [0059]: “receives digital encodings of user inputs, which may include a textual statement from user”); 
generating a plurality of discourse stacks based on the text string, wherein each discourse stack in the plurality corresponds to a different semantic type and the plurality of discourse stacks are generated by iterating over each region of the document; (see ¶ [0050]: “In other words, the intelligent agent (212) may comprise one or more of the following: a user model database (228a); a natural language comprehension system; a natural language synthesis system; a discourse database (228b); a knowledge database which encodes facts about the world (214, 216, 218); and a plurality of messaging channel input/output (I/O) connectors shown as lines connecting 212 to other objects in FIG. 2.”; ¶ [0051] The intelligent agent (212) may use a messaging channel API to register itself as an account within a multi-user environment hosted by a messaging channel provider which is associated with one or more user devices; ¶ [0055] “In one embodiment, the discourse database (228b) maintains a digital representation of the interactions between the user (202) and the intelligent agent (212), which may be called “discourse states”. In one embodiment, a discourse state may comprise a timestamped list of one or more of the following: a user's verbatim statement; a representation of the syntactic, grammatical, and semantic interpretation of this statement;”; ¶ [0056] When a request from a user (202) is received from a messaging channel API, the User Profile for the user (202) is found by identifying the profile that matches the User ID associated with the request. Typically, messaging channels are required to provide a User ID for accounts associated with their channel. This User Profile is then used to recover the discourse state associated with said user (202). In some cases, a messaging channel will additionally provide a Group ID with the API message, and if this data is available, it is used to further refine the retrieval of discourse states.; and ¶ [0338]: “These suggestions may be important ways to help user (202) rapidly iterate on their query to get to a wanted result.”  Here, it is interpreted that the disclosed multiple “discourse states” are associated with a plurality of discourse stacks and each of them comprise a list of e.g., syntactic representation; while the iteration over each region of a document is interpreted in Jolley as the iteration in the user query. Also, the discourse states, and the corresponding syntactic representation are interpreted to be different since in Jolley it is disclosed that it depends on the user identity and given that the system is a multi-user environment, they are interpreted to be different.); 
iterating over each sentence (see ¶ [0032]: “In one embodiment, a user query is proceed at least in part by determining a user intent associated with the user query. In one embodiment, user intent is extracted from a user's input using a syntactic parse,…”); and
iterating within each sentence (see ¶ [0032] citation as limitation above: Here, in both cases the iteration over the user query being done in “at least in part” is interpreted to be associated with a sentence (each sentence) / words (within each sentence) of the user’s input query.);
identifying an ambiguous concept referent within the text string, the ambiguous concept referent referring ambiguously to a previously mentioned concept (see ¶ [0055] …“In one embodiment, a discourse state may comprise a timestamped list of one or more of the following: a user's verbatim statement; a representation of the syntactic, ¶ [0199]: “In one embodiment, user intent ambiguity may be detected. For example, the system may determine two or more possible interpretations of a user's intent. […] In one embodiment, user history, for example prior queries or results selected in response to prior queries, and/or other context information for example geo-location, may be used to resolve the ambiguity.”);
querying the plurality of discourse stacks using the ambiguous concept referent to identify a topic concept (see ¶ [0057]:  “In one embodiment, the discourse state is provided as part of a user context to a statement interpretation system (222) configured to determine user intent based on a user's input. In this fashion, the user's previous conversation topics and evoked entities are available to the statement interpretation system (222) to more reliably and/or accurately determine a user's intent with respect to a subsequently received query. In one embodiment, as part of an intelligent agent (212) a statement interpretation component/system (222) is used so that when a message is received from a user (202) through some messaging channel, the intelligent agent (212) uses the statement interpretation (222) system to extract user intent.” Similar to limitation above, here, it is interpreted that the disclosed multiple “discourse states” are associated with a plurality of discourse stacks and each of them comprise a list of e.g., syntactic representation); 
and associating the topic concept with the ambiguous concept referent (see Fig. 4A, Fig. 8B, and ¶ [0200] “While determining user intent, the interpretation system may 
As to independent claim 12, Jolley further teaches a device comprising: 
a processor (see Fig. 1 and ¶ [0041]); 
and a memory device (see Fig. 1 and ¶[0041]) coupled to the processor and having a program stored thereon for execution by the processor to perform operations related to the method described above in claim 1.
As to independent claim 15, Jolley further teaches a machine-readable storage device (see Fig. 1 and ¶ [0041]) having instructions for execution by a processor of a machine to cause the processor to perform operations related to the method described above in claim 1.
As to dependent claims 7 and 20, Jolley teaches all of the limitations as in claims 1 and 15, above. Jolley further teaches wherein: the text string is received from a text document, the text document having an associated document structure (see ¶ [0330] “contextual validation of free text input” [interpreting an associated document structure as any type of document structure]); and the text document includes an explicit topic mention, the explicit topic mention including a plurality of concepts explicitly topicalized by the associated document structure (see ¶ [0350] “In addition to explicit, active input from user…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4,13-14, and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Jolley (US 2017/0243107 A1) as applied to claim 1 above, and further in view of Allen (US 2018/0082032 A1) and Podder (CA 2934808 C).
As to claim 2, Jolley teaches all of the limitations as in claim 1, above. 

Allen does teach wherein the topic concept includes a medical procedure topic; and the ambiguous concept referent includes an ambiguous partonomic referent, the ambiguous partonomic referent referring ambiguously to one or more body parts (see ¶ [0022]: where it is specified that concept unique identifiers, such as Unified Medical Language System (UMLS) based annotators can be assigned to text strings) and ¶ [0094]: where the ambiguous content interpretation may be, as an example, a “sore on an appendage” meaning the right lower leg).
Jolley and Allen are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Allen and provide the benefit that they can provide insights that improve the decision making performed by human beings (Allen ¶ [0017]). 

As to claim 3, 13, and 16, Jolley teaches all of the limitations as in claim 1, 12, and 15 above. 
However, Jolley does not specifically teach identifying a first concept semantic type associated with the topic concept; and identifying a second concept semantic type based on the identified first concept semantic type, the second concept semantic type 
Allen does teach generating evidence output that includes one or more of the ambiguous concept reference, the first concept semantic type, and the second concept semantic type (see ¶[0094]: For example, consider a sentence describing a sore on an appendage which is the right lower leg. This statement may be parsed and analyzed to generate the set of input, for this example, “sore, lower leg” and the pattern would be searched against a policy or rules for the key terms “sore” and “lower leg,” as well as their synonyms.)
Jolley and Allen are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Allen of generating evidence output that includes one or more of the ambiguous concept reference, the first concept semantic type, and the second concept semantic type and provide the benefit that they can provide insights that improve the decision making performed by human beings (Allen ¶ [0017]). 
However, Jolley in combination with Allen do not explicitly teach identifying a first concept semantic type associated with the topic concept; and identifying a second concept semantic type based on the identified first concept semantic type, the second 
Podder does teach wherein identifying a first concept semantic type associated with the topic concept; and identifying a second concept semantic type based on the identified first concept semantic type, the second concept semantic type providing additional information about the first concept semantic type; wherein querying the plurality of discourse stacks includes identifying topic concept based on the identified second concept semantic type (see Fig. 5 and ¶ [0013]: “identify a first term cluster; identify a second term cluster; determine that the first term cluster is associated with the second term cluster; and determine a non-hierarchical relationship between the first term cluster and the second term cluster based on determining that the first term cluster is associated with the second term cluster, or determine an attribute for a relationship between the first term cluster and the second term cluster based on determining that the first term cluster is associated with the second term cluster.”) in order to determine term sub-clusters for the ontology of terms.
Jolley and Podder are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Allen of identifying a first concept semantic type associated with the topic 

As to claim 4, 14, and 17, Jolley in combination with Allen and Podder teach all of the limitations as in claims 3, 13, and 16 above. 
Podder further teaches wherein the first concept semantic type and the second concept semantic type include a closed set of terminology. (see ¶ [0076]: “…The list of unique terms (e.g., a term corpus) may refer to a set of terms (e.g., single word terms or multi-word terms) extracted from the text.”).
Jolley and Podder are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Podder wherein the first concept semantic type and the second concept semantic type include a closed set of terminology and provide the benefit of performing ontology learning more effectively than other techniques, thereby improving generation of the ontology. (Podder ¶ [0035]).  

Claim 5-6, 8-11 and 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Jolley (US 2017/0243107 A1) as applied to claim 1 and 15 above, and further in view of Marcu (WO 01/86489 A2).
As to claim 5 and 18, Jolley teaches all of the limitations as in claim 1 and 15, above. 
However, Jolley does not specifically teach wherein the formation of the discourse stack includes: identifying a concept within the text string, the concept among a plurality of predefined relevant concepts; and adding the concept to a top stack position within one of the discourse stacks based on the semantic type of the identified concept..
Marcu does teach wherein the formation of the discourse stack includes: identifying a concept within the text string, the concept among a plurality of predefined relevant concepts (see [page(s), line(s)]: 4,15-25 – 5,1; where as specified, “a discourse structure for an input text segment (e.g., a clause, a sentence, a paragraph or a treatise) is determined by generating a set of one or more discourse parsing decision rules based on a training set, and determining a discourse structure for the input text segment by applying the generated set of discourse parsing decision rules to the input text segment. The training set may include a plurality of annotated text segments (e.g., built manually by human annotators) and a plurality of elementary discourse units [interpreted as equivalent to a concept, or in this case set of concepts]”); and adding the concept to a top stack position within one of the discourse stacks based on the semantic type of the identified concept. (see [page(s), line(s)]: 25,17-24; 26, 26-34; and 27, 12 – 28,8;  and Fig. 4; where as specified, “At step i the parser decides, based 
Jolley and Marcu are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Marcu wherein the formation of the discourse stack includes: identifying a concept within the text string, the concept among a plurality of predefined relevant concepts; and adding the concept to a top stack position within one of the discourse stacks based on the semantic type of the identified concept and provides the benefit of the time, expense, and inconsistencies associated with manually built discourse tree derivation rules being reduced dramatically. (Marcu pg. 8, lines 13-15).  
As to claim 6 and 19, Jolley in combination with Marcu teach all of the limitations as in claims 5 and 18, above. 
However, Jolley does not specifically teach wherein the formation of the discourse stack further includes: identifying a topical entity within the text string, the 
Marcu does teach wherein the formation of the discourse stack further includes: identifying a topical entity within the text string, the topical entity adding specificity to the concept; and adding the topical entity to the top stack position within the discourse stack. (see [page(s), line(s)]: 5,13-20; where as specified, “Determining a discourse structure may include incrementally building a discourse tree for the input text segment, for example, by selectively combining elementary discourse trees (edts) [interpreted as equivalent to a topical entity] into larger discourse tree units. Moreover, incrementally building a discourse tree for the input text segment may include performing operations on a stack and an input list of edts, one edt for each [elementary discourse unit] edu in a set of edus [interpreted as equivalent to a concept, or in this case set of concepts] corresponding to the input text segment.”); and adding the concept to a top stack position within one of the discourse stacks based on the semantic type of the identified topical entity. (see [page(s), line(s)]: 25,17-24; 26, 26-34; and 27, 12 – 28,8;and Fig. 4 citations as in previous limitation).
Jolley and Marcu are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Marcu wherein the formation of the discourse stack further includes: identifying a topical entity within the text string, the topical entity adding specificity to the 

As to claims 8-11, Jolley teaches all of the limitations as in claims 1, above. 
Regarding claim 8: 
However, Jolley do not specifically teach wherein: the formation of each of the discourse stacks further includes determining that the concept is associated with an explicit topic mention; and the addition of the concept to the top of one of the discourse stacks is both responsive to the determination that the concept is associated with the explicit topic mention and is based on the semantic type of the explicit topic mention.
Marcu does teach wherein the formation of each of the discourse stacks further includes determining that the concept is associated with an explicit topic mention (see [page(s), line(s)]: 5,17-20; where as specified, “… incrementally building a discourse tree for the input text segment may include performing operations on a stack and an input list of edts, one edt for each [elementary discourse unit] edu in a set of edus [interpreted as equivalent to a concept, or in this case set of concepts] corresponding to the input text segment.”); and the addition of the concept to the top of one of the discourse stacks is both responsive to the determination that the concept is associated with the explicit topic mention and is based on the semantic type of the explicit topic mention (see [page(s), line(s)]: 3, 13-14; 25,17-24; and 26,26-34 and Fig. 4) in order to derive and summarize the tree (discourse stack) structure; which can be used to graph 
Jolley and Marcu are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Marcu wherein: the formation of each of the discourse stacks further includes determining that the concept is associated with an explicit topic mention; and the addition of the concept to the top of one of the discourse stacks is both responsive to the determination that the concept is associated with the explicit topic mention and is based on the semantic type of the explicit topic mention and provides the benefit of the time, expense, and inconsistencies associated with manually built discourse tree derivation rules being reduced dramatically. (Marcu pg. 8, lines 13-15).  

Regarding claim 9: 
However, Jolley do not specifically teach wherein the formation of the discourse stack further includes: determining that the discourse stack includes the explicit topic mention; and associating the concept with a topic expiration scope, the topic expiration scope defining a topic relevance region within the text document.
Marcu does teach wherein the formation of the discourse stack further includes: determining that the discourse stack includes the explicit topic mention; and associating the concept with a topic expiration scope, the topic expiration scope defining a topic page(s), line(s)]: 13,2-17 and 4,15-25 – 5,1; where as specified there is a step for “applying a statistical model to determine a probability of correctness for each of potential solution, and extracting one or more high-probability solutions based on the solutions' respective determined probability of correctness.” and “a discourse structure for an input text segment (e.g., a clause, a sentence, a paragraph or a treatise) is determined” which can be interpreted as the topic relevance region) in order to derive and summarize the tree (discourse stack) structure; which can be used to graph the rhetorical relationships among components of a text segment. 
Jolley and Marcu are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Marcu wherein the formation of the discourse stack further includes: determining that the discourse stack includes the explicit topic mention; and associating the concept with a topic expiration scope, the topic expiration scope defining a topic relevance region within the text document and provides the benefit of the time, expense, and inconsistencies associated with manually built discourse tree derivation rules being reduced dramatically. (Marcu pg. 8, lines 13-15).  




Regarding claim 10: 
However, Jolley do not specifically teach wherein the topic relevance region includes at least one of a document sentence, a document region, and a document entirety.
Marcu does teach wherein the topic relevance region includes at least one of a document sentence, a document region, and a document entirety (see [page(s), line(s)]: 4,15-25; where as specified, the region includes “a discourse structure for an input text segment (e.g., a clause, a sentence, a paragraph or a treatise)”) in order to derive and summarize the tree (discourse stack) structure; which can be used to graph the rhetorical relationships among components of a text segment. 
Jolley and Marcu are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Marcu wherein the topic relevance region includes at least one of a document sentence, a document region, and a document entirety and provides the benefit of the time, expense, and inconsistencies associated with manually built discourse tree derivation rules being reduced dramatically. (Marcu pg. 8, lines 13-15).  

Regarding claim 11: 
However, Jolley do not specifically teach wherein the formation of a respective discourse stack further includes: determining that the discourse stack includes a second 
Marcu does teach wherein the formation of a respective discourse stack further includes: determining that the discourse stack includes a second concept with a second topic expiration scope on the stack top; and removing the second concept from the top stack position within the discourse stack (see [page(s), line(s)]: 5, 25 – 6,12; 13,2 and 25,15; where as specified, “…repeating the incremental building of the discourse tree until all of the edus have been combined.”; “multiple trees could be derived in parallel and the best one selected in the end. In the current embodiment, the final discourse tree is generated in a sequence of deterministic steps”) in order to derive and summarize the tree (discourse stack) structure; which can be used to graph the rhetorical relationships among components of a text segment. 
Jolley and Marcu are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolley to incorporate the teachings of Marcu wherein the formation of a respective discourse stack further includes: determining that the discourse stack includes a second concept with a second topic expiration scope on the stack top; and removing the second concept from the top stack position within the discourse stack and provides the benefit of the time, expense, and inconsistencies associated with manually built discourse tree derivation rules being reduced dramatically. (Marcu pg. 8, lines 13-15).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/11/2022